Citation Nr: 1439951	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service-connection for obstructive sleep apnea (OSA), to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial rating in excess of 50 percent for the service-connected PTSD and depression.

3.  Entitlement to a separate rating for the service-connected depression.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1971.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2007, April 2009, October 2012, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2009, the Board denied the claims for an initial rating in excess of 50 percent for the service-connected PTSD and depression, as well as the claim for a separate rating for depression.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, pursuant to Joint Motion for Remand, the Court vacated the September 2009 Board decision.  In June 2011, the Board remanded the issues to the RO for further development.  

In April 2012, the Board again denied the claim for an initial rating in excess of 50 percent for PTSD and depression, as well as the claim for a separate rating for depression.  The claim for TDIU was remanded.  The Veteran appealed the denial to the Court and the April 2012 decision was vacated by the Court per Memorandum Decision.  

The claim for TDIU has been returned to the Board for adjudication.  The claim of service connection for OSA is before the Board in the first instance.  The claims have been merged on appeal and listed on the cover page of the instant decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As noted in the Introduction, the Court vacated the April 2012 Board decision finding inadequate reasons and bases as to why the Veteran was not entitled to a separate rating for depression and remanded the matter to the Board to address whether the Veteran was entitled to a separate rating for depression or PTSD.  The claim for an initial rating in excess of 50 percent for PTSD and depression was considered inextricably intertwined and was also remanded to the Board.

The Board finds there are conflicting medical opinions of record (June 2011 and March 2012) as to whether the PTSD and depression overlap to such an extent that they cannot be differentiated by symptoms.  In addition, the Veteran's representative has argued that the Veteran's PTSD and depression have worsened in severity since the last examination in 2012, to include a material change in his activities of daily living.  See statement dated August 6, 2013.  

Given the conflict in the record, and as the Board cannot ascertain to what extent the PTSD and depression have  increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran has claimed that the nexus opinion of record as to whether his OSA is secondary to his service-connected PTSD and depression is inadequate.  The Board agrees as the December 2011 examiner failed to provide rationale as to why OSA was not aggravated by PTSD and depression.  A new examination must be sought.  38 U.S.C.A. § 5103A.   

With regard to the claim for TDIU, the Veteran argues that he has ceased being employed full-time because of his disabilities and is only able to maintain marginal employment working four hours per day during the school year.  See statement dated August 6, 2013.  A new examination must also be sought.  Id.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s).  The Veteran must be examined by an appropriate examiner to assess the (i) etiology of the Veteran's OSA, (ii) the current severity of his PTSD and depression, (iii) whether the PTSD and depression can be differentiated by symptoms, and (iv) the cumulative effect that his service connected disabilities (adenocarcinoma of the prostate, PTSD and depression, erectile dysfunction, tinnitus, and right ear hearing loss) would be expected to have on employability.  Based on review of the record, the examiner should provide opinions responding to the following:

a) Please discuss whether it is at least as likely as not that the Veteran's OSA is proximally due to, the result of, or aggravated (beyond the natural progression of the disease) by the service-connected PTSD and depression.  

b) Examination findings pertinent to the Veteran's PTSD and depression should be reported to allow for application of VA rating criteria for psychiatric disabilities.  To the extent possible, the examiner should distinguish which symptoms the Veteran exhibits are due to his PTSD only and which are due to depression only.  Additionally, a separate global assessment of functioning scale score (GAF) should be assigned to each service-connected disability.  Otherwise, the examiner must explicitly state whether the PTSD and depression symptoms overlap to such an extent that they cannot be differentiated by symptoms and explain why.  

c) Please discuss whether there are any functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected disabilities (to include OSA if determined to be secondary to the PTSD and Depression), not including the effects of any non-service connected disabilities.  In answering the question, the examiner must be informed that the Veteran claims that his service-connected disabilities now affect his activities of daily living and he is only able to maintain marginal employment working four hours per day during the school year.  The examiner must elicit a response as to whether the Veteran's service connected disabilities affect his work performance, and if so, a description of the impact.  Thereafter, please identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that all of the Veteran's service connected disabilities, in combination, cause him to be unable to obtain and retain substantially gainful employment.  

The examiner(s) must explain the rationale for all opinions.

2.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



